t c summary opinion united_states tax_court vica technologies llc petitioner v commissioner of internal revenue respondent docket no 15247-17s l filed date hyacinth anyiam an officer for petitioner arthur w petersen iii and audra m dineen for respondent summary opinion urda judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case vica technologies llc seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs office of appeals to uphold the filing of a notice_of_federal_tax_lien to collect a tax_liability for petitioner also challenged in the petition a purported determination not to abate interest for and as well as certain collection actions relating to and we previously dismissed those claims for lack of jurisdiction respondent has moved for summary_judgment under rule contending that no disputed issues of material fact remain and that the determination to sustain the collection action for was proper as a matter of law we agree and accordingly will grant the motion background petitioner is a pennsylvania limited_liability_company operated by hyacinth anyiam who acted on its behalf at all times relevant to this case petitioner filed it sec_2015 form_1065 u s return of partnership income on date a month after it was due the irs thereafter imposed a late-filing penalty pursuant to sec_6698 of dollar_figure which it assessed on date to collect the liability the irs began by issuing petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date this notice informed petitioner that it had until date to request a hearing to appeal the collection action petitioner did not seek a cdp hearing at first instead over the course of a week it sent a flurry of requests for other types of relief specifically petitioner submitted to an irs revenue_officer a letter requesting abatement of the sec_6698 penalty for as well as the abatement of similar late-filing penalties that the irs had previously assessed for and petitioner followed this penalty abatement request with a letter asserting that it had reasonable_cause for the late filing of its returns petitioner also filed a form application_for withdrawal of filed form y notice_of_federal_tax_lien in which it sought withdrawal of the lien notices for and on date the revenue_officer sent petitioner an irs letter p which denied the penalty abatement request on the ground that the information petitioner provided did not establish reasonable_cause for adjusting 2the irs had issued collection notices to petitioner to collect the liabilities for and in october and november of the penalty the letter included a section entitled appeals procedures which set forth steps to receive further consideration by an appeals officer in particular petitioner was required to submit to the revenue_officer a written_statement of the disputed issues within days of the date of the letter according to the letter e ven though you may be requesting appeals consideration we will first review your additional information to determine whether the penalty should be removed or reduced the letter continued if your appeal cannot be immediately resolved with the additional information we will forward your written_statement to appeals petitioner did not file a statement with the revenue_officer or take any other action in response to the letter before the expiration of the 15-day period on date this did not mean petitioner was giving up the fight to the contrary petitioner’s camp sent a trio of documents later in january i a form request for a collection_due_process or equivalent_hearing in which petitioner requested a cdp hearing ii a letter from mr anyiam in support of petitioner’s cdp request and iii a document styled appeal for abatement of late_filing_penalties which mr anyiam sent to the revenue_officer on petitioner’s behalf 3the record does not offer a precise date of mailing for these documents each was dated date and was received by the irs on january continued on the form petitioner indicated that it wished to challenge the late- filing penalties for and petitioner checked the box marked i cannot pay balance as well as the box to request withdrawal of a lien in his accompanying letter of support mr anyiam requested penalty abatement because of a downturn in petitioner’s business he also noted that he was currently taking classes in tax preparation he further explained that he had sacked petitioner’s current accountant because of his negligence and poor attention because i was not paying him his full service charges mr anyiam sang a similar tune in the penalty abatement appeal letter to the revenue_officer mixing allegations of financial problems recriminations against petitioner’s accountant and assurances that mr anyiam himself was learning to prepare taxes the appeal letter which addressed petitioner’ sec_2011 through tax years further attempted to justify abatement of the penalties on the ground that continued as we have noted in a similar context although litigants cannot stipulate jurisdiction they may agree on the facts that determine jurisdiction whistleblower 23711-15w v commissioner tcmemo_2018_34 at the parties’ agreement that the irs received petitioner’s cdp request on january suffices to establish that the request was timely for present purposes see sec_6320 b sec_301_6320-1 q a-a11 proced admin regs mr anyiam had been out of the country extensively for family and work reasons from through on date a settlement officer in the office of appeals sent petitioner a letter in response to its cdp hearing request this letter explained that petitioner’s hearing request was late for several of the tax periods and that for those periods petitioner would receive an equivalent_hearing rather than a cdp hearing noting that petitioner had requested penalty abatement the settlement officer asked for any documentation that might support a finding of reasonable_cause she scheduled a telephone hearing for date but explained that petitioner could reschedule or request another type of conference telephone correspondence or in-person in response mr anyiam acting again on petitioner’s behalf contacted the settlement officer once by letter and twice by phone to discuss the merits of the case at the start of the second telephone call the settlement officer informed mr 4to close the loop on the challenges petitioner filed in december the irs denied the request for lien withdrawal by means of a letter dated date on date petitioner filed an appeal of that decision in the irs collection_appeals_program an administrative program that provides an opportunity for a taxpayer to contest the determination of certain collection actions in the office of appeals without right to a later judicial review see generally internal_revenue_manual pt date that appeal lies outside the scope of our review and thus we say no more about it anyiam that that discussion would serve as petitioner’s hearing given that he was addressing the substance of petitioner’s cdp challenge as he had in the previous letter and call according to the settlement officer’s case notes she then gave mr anyiam an opportunity to fully explain petitioner’s position he acknowledged that petitioner had failed to timely file the relevant forms but nonetheless asked for abatement of the penalties on the ground that he forgot to remind petitioner’s accountant to file an extension and the actual returns after hearing this explanation the settlement officer informed him that petitioner could not request penalty abatement because it had failed to timely appeal the abatement denial the settlement officer’s notes represent that mr anyiam initially suggested that petitioner had not timely received the letter denying penalty abatement but later admitted that he was stretching the truth on this point mr anyiam next urged withdrawal of the lien against petitioner the settlement officer rejected that request however on the ground that petitioner did not fit within any of the categories set forth in the code under which such relief could be granted throughout the hearing mr anyiam also asserted that petitioner’s financial problems justified penalty abatement or made payment impossible according to her case notes the settlement officer offered him a streamlined installment_agreement of dollar_figure per month to resolve petitioner’s liability the settlement officer also explained that petitioner could send a copy of form 433-b collection information statement for businesses to help her determine whether petitioner met certain hardship criteria the case notes reflect that mr anyiam declined to consider these collection proposals until he had the opportunity to discuss the matter with the revenue_officer the settlement officer gave mr anyiam until date to restart talks but he did not do so the settlement officer thereafter closed the case and on date issued a notice_of_determination sustaining the filing of the federal_tax_lien as to as particularly relevant here the notice stated that petitioner was precluded from raising the issue of penalty abatement during the cdp hearing because it had had a prior opportunity to appeal the denial of its abatement request despite this position the notice nonetheless explicitly addressed and rejected petitioner’s arguments that its reliance on its accountant and mr anyiam’s absences from the country constituted reasonable_cause 5although it is not entirely clear from the record it appears that the proposed installment_agreement was intended to resolve both the penalty and petitioner’s liabilities for and petitioner timely petitioned this court for review of the notice_of_determination although the notice related solely to the petition challenged the propriety of the irs’ collection actions regarding and as well as a purported determination not to abate interest for and we dismissed those claims for lack of jurisdiction see sec_6320 sec_6330 see also sec_301_6320-1 q a-i6 proced admin regs the sole issue remaining before us is the determination by the office of appeals to uphold the notice of lien filing for discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party id however the nonmoving party may not rest upon the mere allegations or denials of its pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see 477_us_317 b standard of review pursuant to sec_6320 and sec_6330 we have jurisdiction to review an office of appeals determination see 125_tc_301 aff’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo 114_tc_604 114_tc_176 we review all other determinations for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we must uphold the office of appeals’ determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 c underlying liability a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the phrase underlying tax_liability includes the tax_deficiency any penalties and additions to tax and statutory interest 115_tc_329 in determining whether the taxpayer had an opportunity to dispute his liability we note that the regulations distinguish between liabilities that are subject_to deficiency procedures and those that are not penalties imposed under sec_6698 are not subject_to deficiency procedures see sec_6698 with respect to such liabilities the regulations provide that a n opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6330-1 q a-e2 proced admin regs respondent argues that petitioner cannot challenge its underlying liability for because it had an opportunity to do so but failed to take advantage of it in particular respondent contends that the letter p dated date gave petitioner until date to appeal the denial of the abatement request and that petitioner’s failure to timely appeal precludes a challenge now the irs’ argument that petitioner cannot challenge its underlying liability in this cdp proceeding hinges on the premise that the letter p provided petitioner with an adequate opportunity to do so this form letter indicates that it was last revised in and thus the procedures it contemplates were developed before the cdp regime was even a twinkle in congress’ eye this court has not previously addressed whether the pre-cdp procedures described in the letter satisfy the requirements of the cdp regime we need not decide that question in this case however because the notice supplies a separate basis for resolving the issue of petitioner’s liability for the penalty the settlement officer gave mr anyiam the opportunity at the cdp hearing to raise arguments about petitioner’s underlying liability and he did so according to the case notes mr anyiam reprised petitioner’s contention that its accountant’s failure to timely file it sec_2015 return constituted reasonable_cause that would justify abatement of the late-filing penalty mr anyiam also suggested that petitioner’s financial travails constituted reasonable_cause and mr anyiam argued throughout the proceeding that his extended absences from the country supplied reasonable_cause for petitioner’s late filing the notice_of_determination flatly rejected these contentions taking the facts in the light most favorable to the nonmoving party we agree with that conclusion petitioner’s argument that reliance on an accountant 6it should be noted that petitioner did not challenge the applicability or amount of the underlying penalty at the cdp hearing rather it challenged only continued constitutes reasonable_cause flies in the face of well-established precedent that the failure_to_file a timely return is not excused by reliance on an agent and that such reliance does not supply reasonable_cause for late filing see 469_us_241 nor do financial problems standing alone establish reasonable_cause for late filing see bowden v commissioner tcmemo_1996_318 72_tcm_96 taxpayer’s alleged inability to pay tax was not reasonable_cause for late filing and mr anyiam’s absences from the country in do not provide reasonable_cause for petitioner’s failure to timely file it sec_2015 form_1065 accordingly we will grant summary_judgment to respondent upholding the irs’ determination of the underlying liability d abuse_of_discretion we next must review the record to determine whether the settlement officer properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and continued whether reasonable_cause existed that would justify abatement of the penalty pursuant to sec_6698 given that the existence of reasonable_cause was the only issue petitioner raised at the cdp hearing it is the only issue we review see 129_tc_107 see also sec_301 f q a-f3 proced admin regs in seeking tax_court review of a notice_of_determination the taxpayer can only ask the court to consider an issue including a challenge to the underlying tax_liability that was properly raised in the taxpayer’s cdp hearing considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the settlement officer satisfied all of these requirements as an initial matter this court has authority to review satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 supplemented by 136_tc_463 petitioner did not allege in the petition that the settlement officer failed to satisfy this requirement and we conclude from our review of the record that the settlement officer conducted a thorough review of the transcripts of petitioner’s account and verified that all requirements were met 7in his motion for summary_judgment respondent asserts that the penalty imposed under sec_6698 constitutes a penalty automatically calculated through electronic means within the meaning of sec_6751 and is therefore not subject_to the supervisory approval requirement of sec_6751 petitioner does not argue to the contrary and thus we need go no further we nonetheless note our recent holding that a sec_6699 penalty--the same type of penalty as is imposed under sec_6698 here just for s corporations--was automatically calculated through electronic means where the penalty was a simple and automatic computation and had been generated by the irs computer system see atl sons holdings inc v commissioner t c slip op pincite date cf walquist v commissioner t c slip op pincite date concluding that a substantial_understatement_penalty under sec_6662 that continued the record also shows that the settlement officer did not abuse her discretion when considering the issues petitioner raised at the cdp hearing there mr anyiam argued that petitioner was entitled to withdrawal of the lien notice for and that the revenue_officer had suggested at an earlier point in the process that such relief might be forthcoming sec_6323 lists four circumstances under which the secretary has the discretion to grant such relief a the filing of the notice was premature or not in accordance with administrative procedure b the taxpayer has entered into an installment_agreement c the withdrawal of the notice would facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of the notice would be in the best interests of the taxpayer and the united_states petitioner has offered no reason to think that it fits within any of these categories we accordingly hold that the settlement officer did not abuse her discretion in so concluding the record further reflects that in sustaining the proposed collection action the settlement officer properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be continued was determined by an irs computer_program without human input or review was a penalty automatically calculated through electronic means no more intrusive than necessary sec_6330 a taxpayer in a cdp hearing has the right to request a collection alternative such as an installment_agreement see sec_6330 petitioner did not do so to the contrary the record indicates that the settlement officer attempted to craft an acceptable installment_agreement which mr anyiam on petitioner’s behalf refused to accept the record further shows that the settlement officer gave petitioner additional time to reconsider and restart discussions on this front or to introduce documentation supporting a finding of financial hardship petitioner did not avail itself of any of these chances although petitioner asserts in this court that it did not decline any installment_agreement it fails to support its contention with any facts nor has it suggested that it put forward any offer itself we thus find ourselves in the broad heartland of our precedent that an appeals officer does not abuse her discretion in sustaining a proposed collection action where the taxpayer has failed to put a specific offer on the table see eg dinino v commissioner tcmemo_2009_ 98_tcm_559 petitioner finally contends that the settlement officer abused her discretion by not affording it a hearing although it is not entirely clear petitioner apparently faults the settlement officer for not conducting a face-to-face hearing the regulations however provide that a cdp hearing may but is not required to consist of a face-to-face meeting sec_301_6320-1 q a-d6 proced admin regs see eg katz v commissioner t c pincite if a face-to-face hearing is not held a hearing conducted by telephone by correspondence or by review of documents suffices for purposes of sec_6320 see sec_301 d q a-d7 proced admin regs see eg talbot v commissioner tcmemo_2016_191 at aff’d 708_fedappx_421 9th cir the settlement officer here offered a face-to-face hearing which petitioner did not accept before holding a telephone cdp hearing petitioner presents no colorable claim that the settlement officer abused her discretion finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the irs’ determination to sustain the notice_of_federal_tax_lien filing for to reflect the foregoing an appropriate decision will be entered
